per curiam:
El Ledo. Luis Francisco Antonetti Zequeira y la Leda. Ivette De Luna presentaron ante este Tribunal un escrito en el cual alegaron que el Ledo. Pedro González Carrasquillo(1) había incurrido en una conducta poco pro-fesional, irrespetuosa y antiética durante la etapa de des-cubrimiento de prueba, en específico, en la toma de depo-siciones a la parte demandante, en el caso Miriam Ayala *816Ramos v. G.H. Bass Caribbean, Inc., Civil Núm. CAC97-0274, que se dilucidaba ante el Tribunal de Primera Ins-tancia, Sala Superior de Arecibo. A esos efectos, solicitaron la paralización de los procedimientos del referido caso ante el foro primario y, a su vez, una vista evidenciaría para dilucidar los planteamientos esbozados.
Emitimos una resolución en la que le concedimos un término al licenciado González Carrasquillo para que ex-presara su posición en cuanto a la moción presentada,(2) y a la vez referimos dicho escrito al Procurador General(3) para que realizara una investigación y nos sometiera el correspondiente informe. Asimismo, en auxilio de nuestra jurisdicción, ordenamos la paralización de los procedimien-tos en el caso Miriam Ayala Ramos v. G.H. Bass Caribbean, Inc., ante, hasta que otra cosa dispusiéramos.
El Procurador General presentó ante este Tribunal un informe con sus hallazgos y recomendaciones el 13 de no-viembre de 1998. Examinado el informe, el 11 de diciembre de 1998 emitimos una resolución para ordenar que se pre-sentara la correspondiente querella disciplinaria contra el Ledo. Pedro González Carrasquillo.
En virtud de lo anterior, el Procurador General presentó la querella ante este Tribunal el 12 de febrero de 1999. En la referida querella se formulan tres cargos contra el licen-ciado González Carrasquillo, todos relacionados con su comportamiento como abogado de la parte demandante en el caso Myriam Ayala Ramos v. G.H. Bass Caribbean, Inc., ante.
*817En el primer cargo se le imputa haber violado el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, du-rante el curso de una deposición, tomada el 18 de marzo de 1998, en el referido caso, al haberle sacado la lengua a la Leda. Ivette De Luna(4) y al haber amenazado con “arran-carle la cabeza” al Ledo. Luis F. Antonetti.(5) En el segundo cargo se le imputa haber violado el Canon 9 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, por haber desobede-cido las instrucciones del juez asignado al referido caso, Hon. Eliseo Gaetán y Mejías, respecto a que no debía in-terferir con el testimonio de la parte demandante durante una deposición para sugerirle las contestaciones o para instruirla que no contestara las preguntas. En el tercer cargo se le imputa haber ejercido ilegalmente la profesión de abogado, al presentar seis mociones en el caso Myriam Ayala Ramos v. G.H. Bass Caribbean, ante, entre el 12 de junio y el 9 de octubre de 1998, mientras se encontraba suspendido del ejercicio de la profesión por no haber pa-gado la cuota de colegiación al Colegio de Abogados.
El licenciado González Carrasquillo contestó la querella presentada por el Procurador General. En su contestación solicitó la desestimación de la querella, ya que las deposi-ciones sometidas como prueba documental no eran admisi-bles, ya que el juez de instancia las había anulado. Asi-mismo, argumentó que su comportamiento en la deposición del caso Myriam Ayala Ramos v. G.H. Bass Caribbean, Inc., ante, hacia el licenciado Antonetti, había sido provocado por el trato ofensivo hacia él por parte de ese mismo abogado.
Emitimos una Resolución para designar al Ledo. Ángel L. Hermida como comisionado especial en este caso. Éste citó a las partes a una reunión informal para fijar un ca-lendario de trabajo, la cual se celebró el 5 de agosto de *8181999. Ese día el abogado querellado solicitó que se dejara sin efecto la orden de paralización del caso Myriam Ayala Ramos v. G.H. Bass Caribbean, Inc., ante. Luego de estu-diar los documentos pertinentes y de dar a los abogados de la otra parte en el referido caso la oportunidad de expre-sarse, el comisionado especial Hermida le recomendó a este Tribunal que la orden que paralizaba los procedimien-tos fuese dejada sin efecto. Este Tribunal aceptó dicha re-comendación y dejó sin efecto la paralización decretada.
Luego de varios trámites e incidentes procesales, final-mente, la vista en su fondo se celebró el 7 de febrero de 2002. A ésta compareció la Leda. Iris M. Barreto en repre-sentación de la Oficina del Procurador General. El quere-llado compareció por derecho propio. Por acuerdo de las partes, el caso quedó sometido por cierta evidencia docu-mental que había sido estipulada el día de la conferencia con antelación a la vista y otra evidencia documental pre-sentada durante la vista en su fondo. No se recibió nin-guna evidencia testifical.
Luego de celebrada la vista, el comisionado especial Hermida emitió su informe el 8 de julio de 2003. Un exa-men del informe demuestra que las determinaciones de he-chos que realizara el comisionado especial confirman lo ex-presado por el Procurador General, en el informe que este último presentara ante este Tribunal.
Habiendo quedado sometido el caso ante nuestra consi-deración y contando con el informe del Comisionado Especial y los alegatos del Procurador General y del abogado querellado, procedemos a resolver.
En cuanto al primer cargo de la querella, según surge del informe del Comisionado Especial, durante el trans-curso del caso Miriam Ayala Ramos v. G.H. Bass Caribbean, Inc., ante, y, en específico, durante los trámites de *819descubrimiento de prueba, surgió cierta tensión entre el licenciado González Carrasquillo y el licenciado Antonetti. Esa tensión llegó a su punto culminante el 18 de marzo de 1998, mientras el licenciado Antonetti tomaba una deposi-ción a la demandante en el referido caso, la Sra. Miriam Ayala.
De la transcripción de la deposición de 18 de marzo de 1998 surge que todo comenzó cuando el licenciado Gonzá-lez Carrasquillo interrumpió en un sinnúmero de ocasiones la deposición de la demandante tomada por el licenciado Antonetti para sugerirle las contestaciones a su dienta u objetarlas, e indicarle que no contestara las preguntas. Ante esta situación, la Leda. Ivette De Luna, que estaba fungiendo en ese momento como notaría en la deposición, le indicó al licenciado González Carrasquillo que no podía sugerirle las contestaciones a su cliente. El intercambio entre los abogados surgió de la manera siguiente:
LCDA. DE LUNA:
El récord debe reflejar que ésas no fueron las instrucciones que dio el honorable juez.
LCDO. GONZÁLEZ:
¿Y cuáles fueron? Y que el record refleje que usted pertenece al mismo bufete ... contrario.
LCDA. DE LUNA:
Pero fui testigo de la conversación, que ....
LCDO. GONZÁLEZ:
No me importa que sea testigo, pero ....
LCDA. DE LUNA:
... se iban a levantar las objeciones y que la testigo tenía que contestar las preguntas ....
LCDO. GONZALEZ:
Cuando yo la asesore ....
LCDA. DE LUNA:
... y usted iba a tener un turno de contrainterrogatorio. No ... sin asesoría, específicamente ....
LCDO. GONZÁLEZ:
¿Y pa’qué yo estoy aquí, pa’estar en una pared?
LCDA. DE LUNA:
Esa fue una argumentación que usted le expuso al honorable juez y él tomó su determinación.
*820LCDO. ANTONETTI:
Licenciado, ¿pero por qué usted le sacó la lengua a la licen-ciada?
LCDO. GONZÁLEZ:

Por molestarla, de broma ....

LCDO. ANTONETTI:
Pero eso es una falta de respeto, licenciado ....
LCDO. GONZÁLEZ:
¿Cuántas veces usted me ha faltado el respeto a mí?
LCDO. ANTONETTI:
Yo nunca le he faltado el respeto a usted, licenciado ....
LCDO. GONZÁLEZ:
Já ....
LCDO. ANTONETTI:
Nunca.
LCDO. GONZÁLEZ:

Vuelve a faltármelo pa’que tú veas.

LCDO. ANTONETTI:

¿Qué usted va hacer, licenciado?

LCDO. GONZÁLEZ:
Arrancarte la cabeza si tú me vuelves a faltar el respeto. (Enfasis suplido.)
De la transcripción anterior surge claramente que el li-cenciado González Carraquillo hizo las expresiones que se le imputan en la querella. El abogado querellado, en su comparecencia, admitió haber hecho esas expresiones. No obstante, sostiene que con esa expresión no estaba propo-niendo literalmente el recurrir a la violencia, pues el licen-ciado Antonetti es una persona físicamente mucho más grande que él. Argumenta, por el contrario, que se trató meramente de una reacción no premeditada a lo que él consideró tratamiento previo, reiteradamente ofensivo, de parte del licenciado Antonetti hacia él.
Concretamente, tanto durante su argumento el día de la vista como en escritos presentados en diversas etapas de este caso, el querellado menciona la forma en que, durante la etapa de descubrimiento de prueba del caso, el licen-ciado Antonetti contestó un requerimiento de admisiones, negándose a contestar muchas preguntas, tildándolas re-*821petidamente de “incoherentes”.(6) Señala también como evidencia de actos impropios del licenciado Antonetti que el juez a cargo del caso anuló ciertas deposiciones tomadas por el licenciado Antonetti por razón de que éste no permi-tió al licenciado González Carrasquillo contrainterrogar al testigo que estaba siendo depuesto, y que ese mismo juez denegó una moción de descalificación presentada contra él por el licenciado Antonetti(7)
 De entrada debemos señalar que la actuación del licenciado González Carrasquillo fue desproporcionada, in-aceptable e injustificada. El Canon 29 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone que debe evitarse escrupulosamente toda cuestión personal entre los aboga-dos y proscribe la conducta impropia entre abogados al tra-mitar los pleitos. In re Martínez, Odell I, 148 D.P.R. 49 (1999). El Código de Ética Profesional le impone a todo abogado el deber de mantener unas relaciones cordiales y respetuosas con sus compañeros abogados. íd. “A fin de cuentas, la estatura moral e intelectual inherente al ejer-cicio de la abogacía impone un debate jurídico libre de per-sonalismos y posiciones subjetivas que lo degraden a vul*822gar diatriba.” In re Martínez Texidor, 130 D.P.R. 905, 916 (1992).
Del mismo modo, el Canon 38 del Código de Etica Profesional, ante, dispone que el abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y la dignidad de su profesión. Conforme a ello, reafirmamos una vez más que la preservación del honor y la dignidad de la profesión legal exige una buena relación interpersonal entre abogados, ya que es responsabilidad ineludible de cada togado observar con sus compañeros y con el tribunal una actitud respetuosa, sincera, honrada, cordial y de cooperación profesional, velando siempre por el buen ejercicio de tan honrosa profesión. In re Martínez Texidor, ante; In re Pagán, 116 D.P.R. 107 (1985); In re Roldán González, 105 D.P.R. 498 (1976); Deberes del Abogado en Relación con sus Compañeros y su Profesión, Criterio General, Código de Ética Profesional, 4 L.P.R.A. Ap. rx.
La cordialidad, la amabilidad, deben ser el estilo de trato con los colegas. Si el ardor de las defensas, en determinadas circunstancias, acaloran los ánimos y provocan distanciamien-tos, ello no debe perdurar; sobrevenida la calma reflexiva, debe reanudarse sin demora ese estilo, para mantener la dig-nidad y jerarquía de la profesión. R.H. Viñas, Ética y derecho de la abogacía y de la procuración, Buenos Aires, Eds. Panne-dille, 1972, págs. 262-263.
Al amparo de este imperativo de civilidad, es evidente que el uso por un abogado de amenazas y de gestos de burla contra otros compañeros devalúa la dignidad de su profesión, pone en entredicho su temperamento y capacidad profesional y, en última instancia, le resta fuerza persuasiva a sus argumentos.
El hecho que el licenciado González no fuera a cumplir con su amenaza no justifica que pueda dirigirse de esa ma-nera hacia un compañero abogado. Amenazar a un compa-*823ñero con “arrancarle la cabeza” es, sencillamente, una con-ducta inaceptable que devalúa el honor y la dignidad de la profesión. De igual modo, sacarle la lengua a una compa-ñera abogada durante una deposición —que, si bien no es una vista ante el juez, es parte del proceso judicial— es una falta de respeto y es un acto que no ejemplifica la sobriedad y la solemnidad que debe prevalecer en todos los procesos judiciales, incluyendo la etapa de descubrimiento de prueba.
En fin, concluimos que el licenciado González Carras-quillo efectivamente violó el Canon 29 y 38 del Código de Ética Profesional, ante, al actuar de esa manera respecto a unos compañeros de la profesión. Su comportamiento deni-gra la profesión legal y atenta contra la dignidad de los abogados y de la profesión en general.
H-i
En el segundo cargo de la querella se le imputa al licen-ciado González Carrasquillo violaciones al Canon 9 del Có-digo de Ética Profesional, ante, ya que, durante las depo-siciones tomadas a la demandante —su cliente— el 18 de marzo y 3 de junio de 1998, él desobedeció las instrucciones del juez a cargo del caso, Hon. Eliseo Gaetán y Mejias, al efecto de que no debía interferir con el testimonio de su cliente durante la deposición, para sugerirle las contesta-ciones que debía dar o para instruirle que no contestara las preguntas. Para tener un mejor entendimiento de las im-putaciones hechas al licenciado González Carrasquillo, consideramos necesario hacer un breve resumen sobre lo que aconteció durante las referidas deposiciones.
Surge de las determinaciones de hechos del Comisio-nado Especial y de la transcripción de la deposición del 18 de marzo de 1998, que al comienzo del interrogatorio del licenciado Antonetti a la demandante, Sra. Myriam Ayala, surgió cierta discrepancia entre los abogados de las partes *824porque el licenciado González Carrasquillo intentó dar ins-trucciones a su cliente en cuanto a cómo contestar ciertas preguntas que se le habían formulado a ésta.
La situación provocó una consulta por teléfono al juez del caso, Hon. Eliseo Gaetán y Mejías. Luego de dicha con-sulta, la deposición continuó, pero hubo cierta divergencia entre los abogados en cuanto a cuáles habían sido las ór-denes telefónicas impartidas por el juez. La versión de los abogados de la parte demandada, según recogida en la transcripción, fue que el juez había dispuesto que el licen-ciado González Carrasquillo podía objetar las preguntas, pero sin elaborar en cuanto a los fundamentos de la obje-ción, y que no podía sugerir contestaciones a las preguntas. Mientras, el licenciado González Carrasquillo sostenía que, conforme lo que el juez había indicado, él podía obje-tar las preguntas y verter para el expediente los funda-mentos para su objeción.
No obstante lo dispuesto por el juez del caso sobre las intervenciones de los abogados durante la deposición, el licenciado González Carrasquillo instruyó a su cliente, en repetidas ocasiones a lo largo de la deposición, sobre cómo ella debía contestar diversas preguntas que le eran hechas por el licenciado Antonetti.
Así por ejemplo, con relación a si la señora Ayala había firmado un contrato de empleo, aparte de su primer con-trato probatorio, el licenciado González Carrasquillo repe-tidamente interrumpió el interrogatorio instruyéndola so-bre cómo debía contestar. Además, cuando en contestación a una pregunta ella expresó que había firmado un contrato de empleo indefinido, el licenciado González Carrasquillo interrumpió los procedimientos para decirle que no hubo firma, pues fue un contrato oral. Luego, el querellado le expresó al licenciado Antonetti que su cliente se había equivocado al contestar y que por eso no quería que ella contestara, instruyendo directamente a la testigo y expre-*825sando “dile que tú firmaste un contrato oral”. Cuando la licenciada De Luna, dirigiéndose al licenciado González Carrasquillo, le señaló que él no podía sugerir las contes-taciones a la testigo, él contestó “[p]ues claro que sí”.
Más adelante, en un momento en que hubo una pre-gunta pendiente de ser contestada, con relación al contrato de empleo de la demandante, el licenciado González Ca-rrasquillo instruyó a su cliente: “Pide asesoramiento, pide un ‘time’ y asesoramiento, eso es lo que tienes que hacer.” Como era de esperar luego de la anterior sugerencia de su abogado, la testigo pidió tiempo para asesorarse con él. A pesar de las quejas del licenciado Antonetti, el licenciado González Carrasquillo se levantó, se llevó a su cliente y se comunicó con ella fuera de expediente. Cuando regresó con ella, explicó que no podía permitir que ella contestara “una pregunta hábil”. La testigo, entonces, contestó la pregunta, diciendo que ella tenía “un contrato oral con unas expecta-tivas de trabajo hasta la jubilación”. Cuando el licenciado Antonetti le preguntó a la testigo si “esa contestación se la dio su abogado cuando se levantó”, el licenciado González Carrasquillo interrumpió e instruyó a su cliente: “Usted le dice que eso ... que usted tiene un privilegio, lo que usted habla con su abogado. Así es la contestación, privilegio.”
Luego, y en el contexto de unas preguntas sobre un cambio en las funciones de la testigo en su empleo, y des-pués que la testigo contestó que su nuevo puesto se debió a que las funciones del puesto anterior habían sido transfe-ridas a Estados Unidos, el licenciado Antonetti le pregunta “o sea, que usted se iba a quedar sin trabajo”, y la testigo responde “eso es correcto”. Aquí el licenciado González Ca-rrasquillo vuelve a interrumpir e increpa a su cliente diciéndole: “¿Cómo tú sabes que tú te ibas a quedar sin tra-bajo?” Cuando el licenciado Antonetti le pregunta a la testigo que cómo ella sabía que se iba a quedar sin trabajo, el licenciado González Carrasquillo interrumpió a la tes-*826tigo que ya había comenzado a contestar y le dijo: “Obje-ción, tú no sabes.” Como se podría esperar, la testigo enton-ces contestó: “OK, pues no sé.”
El comportamiento del licenciado González Carrasquillo durante la deposición del 18 de marzo de 1998 motivó que los abogados de la parte demandada se quejaran ante el juez del caso en el foro de instancia, Hon. Elíseo Gaetán y Mejías. Para evitar confrontaciones entre las partes y con el fin de agilizar los procedimientos, el juez de instancia emitió una resolución, el 2 de junio de 1998, en la cual dispuso que las deposiciones posteriores se llevarían a cabo en un salón del propio tribunal. Además, nombró al Ledo. Angel M. Bonnet Rosario como “comisionado del tribunal” para dirigir las deposiciones y le concedió “discreción para imponer aquellas otras normas y guías que sean necesa-rias a fin de que las deposiciones se lleven a cabo en forma ordenada, respetuosa y dentro del itinerario dispuesto”.(8) Asimismo, en la referida resolución se dispuso expresa-mente que de haber objeción a alguna pregunta en la de-posición se anotaría, pero que, excepto con las objeciones de privilegio, el testigo tendría que contestar la pregunta objetada, haciéndose constar que el tribunal posterior-mente decidiría si la objeción era válida.
La continuación de la deposición de la señora Ayala se llevó a cabo el 3 de junio de 1998. Según surge de la trans-cripción, el comisionado designado, el licenciado Bonnet Rosario, leyó en voz alta la resolución emitida por el tribunal al inicio de la deposición. Luego de otros asuntos pre-liminares, se procedió a la deposición como tal, durante el curso de la cual el licenciado González Carrasquillo repeti-damente interrumpió el interrogatorio para instruir a su cliente que no contestara ciertas preguntas o para suge-rirle la contestación que debía dar, no obstante los reitera-*827dos señalamientos en contrario del comisionado designado por el tribunal, el licenciado Bonnet Rosario.
Al comienzo de la deposición, el licenciado González Ca-rrasquillo insistió en que él tenía que asesorar a su cliente porque él entendía que las preguntas del licenciado Anto-netti estaban dirigidas a confundirla. Así por ejemplo, cuando la testigo se extendió brevemente al dar una con-testación, el licenciado González Carrasquillo le dice: “Tú no tienes que dar esa explicación.” Luego que el comisio-nado del tribunal le indicara que él no podía instruir a la testigo sobre cómo contestar determinadas preguntas, el licenciado González Carrasquillo amenazó con abandonar la deposición, porque según indica, él no es “una pared”. Cuando se le explica que cualquier asesoramiento a su cliente lo tenía que haber llevado a cabo antes de la depo-sición y no durante ésta, él contestó que ya lo había hecho, pero señala que su cliente no le hacía caso.
Poco después, el licenciado González Carrasquillo se queja de que su cliente no mira hacia donde él y luego le indica al comisionado que quiere un receso “para ver si le daba un cocotazo a mi cliente ... pa’que me haga caso”. Cuando el licenciado Bonnet le volvió a recordar al licen-ciado González Carrasquillo que él no podía conversar con la testigo en medio del interrogatorio, él reiteró que sí, por-que entendía que el licenciado Antonetti “está metiéndola en la cueva”. Un poco después, cuando la testigo comenzó a contestar una pregunta, el licenciado González Carrasqui-llo le dijo: “No”; cuando el Comisionado volvió a llamarle la atención, él justificó su actuación diciendo: “Es que [ella] se pone a explicar ... y eso es lo que no permito.” El compor-tamiento del licenciado González Carrasquillo, descrito en el párrafo anterior se repitió muchas veces más durante el resto de la deposición.(9)
*828f-H ¡ — H HH
Del cuadro fáctico anteriormente esbozado podemos lle-gar a dos conclusiones. En primer lugar, que el licenciado González Carrasquillo incurrió en una conducta irrespe-tuosa durante el transcurso de las deposiciones en el refe-rido caso, en total menosprecio de la autoridad del tribunal y la seriedad que debe imperar en todos los procesos judiciales. En segundo lugar, que el injustificable desprecio del licenciado González Carrasquillo de las reglas que ri-gen los procesos judiciales lo incapacita para ejercer la pro-fesión de la abogacía.
En cuanto a su conducta irrespetuosa, conforme al Criterio General de la Parte II del Código de Ética Profesional, ante, el buen funcionamiento del proceso judicial es responsabilidad ineludible de todo miembro de la profesin legal. Por lo tanto, es deber de todo abogado procurar un ambiente de decoro y solemnidad en los tribunales con el fin de mejorar la calidad de la justicia que en éstos se imparte.
De igual forma, el Canon 9 del Código de Ética Profesional, ante, le impone a los miembros de la clase togada la obligación de observar hacia los tribunales una conducta que se caracterice por el mayor respeto. Este postulado ético incluye indubitadamente el deber de todo profesional del Derecho de atender con igual diligencia y seriedad las órdenes del Tribunal de Primera Instancia. In re Soto Colón, 155 D.P.R. 623 (2001); In re Díaz Grau, 154 D.P.R. 70 (2001). Hemos señalado que la desatención a las órdenes emitidas por los tribunales de justicia constituye un grave insulto a la autoridad de éstos en directa viola-*829ción al deber de conducta exigido por el referido Canon 9. Véanse: In re Otero Fernández, 145 D.P.R. 582 (1998); In re Claudio Ortiz, 141 D.P.R. 937 (1996); In re Colón Torres, 129 D.P.R. 490 (1991); In re Díaz García, 104 D.P.R. 171 (1975).
La forma y manera en que el licenciado González Carrasquillo se condujo durante la toma de las deposiciones constituye una falta de respeto hacia los tribunales, por lo que con esta conducta viola el Canon 9 del Código de Ética Profesional, ante. Aunque la toma de una deposición no es tan formal como una vista ante un juez, sigue siendo parte esencial del proceso judicial. Conforme a ello, para su buen funcionamiento, los abogados siempre deben procurar que en las deposiciones prevalezca un ambiente de decoro y solemnidad. Asimismo, la desobediencia del licenciado González Carrasquillo a las órdenes del tribunal, en cuanto a la forma en que debía conducirse la deposición, resulta en una clara violación al Canon 9 del Código de Ética Profesional, ante.
De igual manera, entendemos que el licenciado Gonzá-lez Carrasquillo violó el Canon 38 del Código de Ética Pro-fesional,(10) ante, al denigrar con su conducta el honor y la dignidad de la profesión. Resulta sorprendente que el li-cenciado González Carraquillo insistiera, durante las de-posiciones, en sugerirle a su dienta las contestaciones o, en la alternativa, que no contestara a las preguntas que le formulara el abogado de la otra parte. Peor aún es el hecho de que el licenciado González indicara que tenía derecho a actuar así. Ello resulta una clara violación a todas las re-glas que regulan los procedimientos ante los tribunales y a la buena práctica de la abogacía, además de ser contrario *830al buen funcionamiento de nuestro sistema adversativo de derecho.
En virtud de lo antes expuesto, no albergamos duda que la conducta desplegada por el licenciado González Carras-quillo, durante las deposiciones del 18 de marzo de 1998 y del 3 de junio de 1998, violó tanto el Canon 9 como el Canon 38 del Código de Ética Profesional, ante, al no demos-trar el más mínimo respeto hacia los procesos judiciales y faltar al honor y a la dignidad de la profesión.
IV
El licenciado González Carrasquillo fue suspendido como abogado por este Tribunal el 12 de junio de 1998 por no haber pagado las cuotas del Colegio de Abogados.(11) El 9 de octubre de 1998 íue reinstalado, luego de que presen-tara evidencia de que se había puesto al día en el pago de dichas cuotas.
Según surge del informe del comisionado especial, y del expediente del caso, durante el periodo en que el licenciado González Carrasquillo estuvo suspendido del ejercicio de la profesión, él actuó como abogado en varios incidentes rela-cionados con el caso Myriam Ayala v. G.H. Bass Caribbean, Inc., ante. En específico, el licenciado González Carrasqui-llo presentó varias mociones en el referido caso.
El total de las mociones presentadas fueron seis, a saber: (a) una “Moción sobre continuación de deposición” el 11 de agosto de 1998; (b) una “Moción solicitando se ordene pago” el 18 de agosto de 1998; (c) una “Moción solicitando se ordene a empleados de la demandada a comparecer a toma de deposición” el 18 de agosto de 1998; (d) una “Mo-ción solicitando documentos” el 18 de agosto de 1998; (e) una moción para enmendar un epígrafe el 18 de agosto de *8311998, y (f) una solicitud de reconsideración el 8 de septiem-bre de 1998.
Durante la vista que se celebró en este caso ante el co-misionado especial Hermida, el licenciado González Ca-rrasquillo admitió que había presentado las seis mociones, sabiendo que estaba suspendido del ejercicio de la profe-sión, y expresó que se sentía arrepentido de haberlo hecho, pero explicó que cuando ello ocurrió se había sentido en la necesidad de actuar en beneficio de su cliente, pues de otra forma ella hubiese quedado totalmente indefensa.
Por otro lado, y aun cuando el comisionado especial Hermida no lo discute en su informe, del expediente del caso surge claramente que el licenciado González Carrasquillo, estando suspendido del ejercicio de la abogacía, compareció el 7 de octubre de 1998 a una toma de deposición de la parte demandante, Sra. Miriam Ayala(12) No sólo estuvo en la deposición ejerciendo sus funciones como representante legal de la señora Ayala, sino que éste llevó a cabo un extenso contrainterrogatorio a ésta.
Debemos señalar que no existe justificación alguna para que un abogado suspendido ejerza la profesión. Si permitiéramos que un abogado suspendido del ejercicio de la profesión determine, a su discreción, qué tipo de gestiones profesionales puede realizar y de cuáles debe abstenerse, estaríamos consintiendo en una anarquía impermisible en un sistema de orden, como debe ser el sistema judicial. In re Cepeda Parrilla, 108 D.P.R. 527 (1979).
Resulta totalmente inexcusable que el licenciado Gonzá-lez Carrasquillo, no obstante al estar suspendido del ejer-*832cicio de la abogacía, haya presentado escritos en los tribu-nales y haya participado en la toma de una deposición durante la vigencia de dicha suspensión. Ello, además de constituir una burla al poder disciplinario de este Tribunal, constituye una violación a la See. 7 de la Ley Núm. 17 de 10 de junio de 1939 (4 L.P.R.A. see. 740), sobre el ejer-cicio ilegal de la profesión de abogado en nuestra jurisdicción.
Indudablemente el querellado transgredió varios princi-pios éticos de suma importancia. La naturaleza y gravedad de las infracciones éticas en que incurrió el licenciado Gon-zález Carrasquillo denotan su incapacidad para ejercer tan honrosa profesión, como es la de abogado. En vista de ello, procede la imposición de severas medidas disciplinarias al licenciado González Carrasquillo.
V
Por los fundamentos antes expresados, procede decretar la suspensión de Pedro González Carrasquillo del ejercicio de la abogacía y de la notaría en nuestra jurisdicción por el término de tres años.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.

C1) El Ledo. Pedro González Carrasquillo fue admitido al ejercicio de la abogacía el 17 de noviembre de 1981 y al ejercicio del notariado el 15 de diciembre de 1981.



?) El licenciado González Carrasquillo nunca compareció en cumplimiento de la referida resolución.



 El Ledo. Luis Francisco Antonetti ya había presentado una queja en contra del Ledo. Pedro González, el 19 de marzo de 1998, ante el Colegio de Abogados por la conducta de este último en una deposición tomada el 18 de marzo de 1998 en el mismo caso. El 20 de marzo de 1998, el entonces Presidente del Colegio de Abogados, Ledo. Manuel Fermín Arraiza, le refirió la queja a la Oficina del Procurador General, ya que había estado presente en la deposición donde alegadamente el licenciado González Carrasquillo había incurrido en la conducta que se le imputa en la queja presentada. El 27 de abril de 1998 la Oficina del Procurador General le envió una copia de la queja al licenciado González Carrasquillo; no obstante, éste nunca la contestó.


 La Leda. Ivette De Luna actuaba como notario en la deposición del 18 de marzo de 1998.


s) El licenciado Antonetti estaba representando a la parte demandada.


 Del expediente del caso surge que es cierta la alegación del abogado quere-llado de que el licenciado Antonetti había contestado ciertas preguntas de un reque-rimiento de admisiones, tildándolas de incoherentes. De una lectura del requeri-miento de admisiones que el licenciado González Carrasquillo le envió al licenciado Antonetti podemos notar que muchas de las preguntas efectivamente son difíciles de entender. Aunque el licenciado Antonetti pudo haber escogido un lenguaje un poco más neutral para objetar las preguntas, ciertamente ello no constituye una ofensa que justifique que el abogado querellado lo amenazara con “arrancarle la cabeza” en la deposición del 18 de marzo de 1998, más aún cuando las actuaciones del licenciado Antonetti a las que se refiere el abogado querellado fueron en fechas anteriores a la deposición que nos ocupa y, además, no había motivo para que éstas provocaran un súbito arrebato de cólera en ese momento.


 En cuanto a la validez de las deposiciones, del expediente del caso no surge cuáles son las que fueron anuladas por el juez de instancia. No obstante, entendemos —para los fines de la discusión— que aunque la deposición del 18 de marzo de 1998 hubiera sido anulada, su transcripción puede ser utilizada en este procedimiento disciplinario, ya que va dirigida a establecer cuál fue el comportamiento de un abo-gado durante el curso de la deposición, y no el contenido de lo declarado por la persona depuesta conforme a las Reglas de Procedimiento Civil, que reglamentan el uso de las deposiciones en los procedimientos civiles ordinarios.


 No pasamos juicio, en este momento, sobre la procedencia y corrección de ese nombramiento y de las instrucciones que le fueron impartidas.


 Cuando la testigo indicó no recordar cierto dato, el licenciado González Ca-rrasquillo le recordó el dato en cuestión, y cuando el comisionado volvió a decirle que no podía hacer eso, él insistió que sí podía hacerlo “porque las normas tienen que *828seguir el due process y eso es una cuestión constitucional sustancial”. Ahí surgió una discusión entre el licenciado Bonnet y el licenciado González Carrasquillo, en la que este último insistió en que él podía asesorar a su cliente, y que ni el licenciado Bonnet “ni el juez, ni Cristo que se meta en el medio, nadie me paraliza a mí la Constitución por procedimientos técnicos”.


 El Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone, en lo pertinente:
“El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión ....”


u) La sentencia que dispuso dicha suspensión fue notificada al licenciado Gon-zález Carrasquillo el 25 de junio de 1998.


 Es norma trillada que la regla de deferencia a las determinaciones de hecho del Comisionado Especial, igual que en el caso de los jueces de instancia y los oficia-les examinadores, se aplica exclusivamente a la prueba testifical vertida en su pre-sencia, ya que es éste quien observa la actitud de los testigos, su forma de declarar, sus gestos y, en general, su conducta al prestar declaración. In re Ortiz Brunet, 152 D.P.R. 542, 549 (2000). No obstante, cuando estamos ante prueba documental, este Tribunal está en igual posición que el Comisionado Especial para hacer sus propias determinaciones y no podemos renunciar a ello sin afectar la efectividad de nuestra función disciplinaria.